DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022, has been entered.
Response to Amendment
	Applicant’s amendments to claims 1 and 11 in the response filed May 2, 2022, have been acknowledged by the Examiner. 
	Claims 1-20 are pending in the current action. 
Response to Arguments
Applicant's arguments filed May 2, 2022, have been fully considered but they are not persuasive. 
Applicant’s arguments that Peterson does not disclose all limitations is moot as it is not relied upon for all limitations. Peterson remains the primary art of reference as it continues to share structural and functional characteristics with the instant application. 
With respect to claims 1 and 11, Applicant argues that Melhart does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. The arguments are moot as Melhart is no longer relied upon. 
Claim Objections
Claim 11 is objected to because of the following informalities: claim 11 is marked as original but has been amended.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 5799349) in view of Davidson (US 4846173) and in view of Rector (US 3234623).
With respect to claim 1, Peterson discloses A rail assembly for a knee positioning system (Fig 1, assembly 40 positioned for knee surgery- col 4 ln 30-35), comprising: a base (Fig 1, base 41); and a pair of rails coupled to the base (Fig 1, Fig 8A, pair of rails 47 and 45), each of the rails defining a plurality of positioning slots formed therein (Fig 3, T-shaped slots 51), each of the positioning slots being at least partially aligned with a corresponding positioning slot of the other rail (Fig 8A-8C, col 4 ln 00-10, slots 51 aligned with each other).  
Peterson is silent on a pair of rails removably coupled to the base; at least one of the rails and the base forming at least one cleanout channel therebetween that is configured to receive a cleaning fluid for removing contaminants that collect on the at least one rail and the base, wherein the at least one cleanout channel comprises an opening formed in a bottom of the at least one rail.
Davidson teaches an analogous user support having a rail 18/17 wherein the rail is removably coupled to the base 11 by screws 15 (col 3 ln 00-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further be removable as taught by Davidson in order to allow for rapid changed to the device according to the user’s and surgeons’ needs (Davidson col 3 ln 00-10).
Peterson/Davidson discloses the device as discussed above.
Peterson/Davidson is silent on at least one of the rails and the base forming at least one cleanout channel therebetween that is configured to receive a cleaning fluid for removing contaminants that collect on the at least one rail and the base, wherein the at least one cleanout channel comprises an opening formed in a bottom of the at least one rail.
Rector teaches an analogous user support and restraint having a rail type system 1 on a base 7, at least one of the rails and the base forming at least one cleanout channel 22 therebetween that is configured to receive a cleaning fluid for removing contaminants that collect on the at least one rail and the base (col 3 ln 20-25, channel 22 allows for drainage beneath the rails), wherein the at least one cleanout channel comprises an opening formed in a bottom of the at least one rail (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 2, Peterson/Davidson/Rector discloses The rail assembly of claim 1, wherein the at least one rail includes a pair of longitudinal end portions in contact with the base, the at least one cleanout channel extending between the longitudinal end portions (Rector Fig 3, ends 21 contact the base 7 and the channel 22 extends between the ends 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 3, Peterson/Davidson/Rector discloses The rail assembly of claim 2, wherein the at least one rail does not contact the base other than at the longitudinal end portions (Rector Fig 3, ends 21 contact the base 7 and the channel 22 extends between the ends 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 4, Peterson/Davidson/Rector discloses The rail assembly of claim 2, further comprising at least one pair of fasteners, each of the fasteners removably affixing a respective one of the longitudinal end portions to the base (Davidson Fig 1, fasteners 15 removably affixed, as they are screws, to ends of the opposing ends of the rail, opposing ends relative to rail center 17, to affix the system to the base 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further be removable as taught by Davidson in order to allow for rapid changed to the device according to the user’s and surgeons’ needs (Davidson col 3 ln 00-10).
With respect to claim 5, Peterson/Davidson/Rector discloses The rail assembly of claim 4, wherein each of the fasteners is configured to compress a surface of its respective longitudinal end portion against the base such that the longitudinal end portions are in liquid-tight engagement with the base (Davidson, col 3 ln 00-10, screws would allow for a tight and waterproof connection).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further be removable as taught by Davidson in order to allow for rapid changed to the device according to the user’s and surgeons’ needs (Davidson col 3 ln 00-10).
With respect to claim 6, Peterson/Davidson/Rector discloses The rail assembly of claim 2, wherein the at least one rail defines a total rail length (Peterson Fig 1, each rail 45/47 has a total length interpreted as the total longitudinal length of the rail)(Rector Fig 3, ends 21) and each of the longitudinal end portions defines a respective portion length that is no more than 5% of the total rail length (Rector Fig 3, ends 21 reside beneath the rail system, thus the end portions do not take up any portion of the total rail length).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 7, Peterson/Davidson/Rector discloses The rail assembly of claim 1, wherein the at least one cleanout channel comprises a pair of ends (Rector Fig 3, ends 21) and defines a constant height between the pair of ends (Rector, there is at least a height that is constant for at least some distance, even if minute, that exists between the ends 21; for example the height of the end pads 21 remains constant from end to end, and there is a peak of a scallop 22 that would be consistent for a small distance that would extend at least some length between the ends).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 8, Peterson/Davidson/Rector discloses The rail assembly of claim 1, wherein the rails extend in parallel with each other (Peterson col 3 ln 5-15, parallel rails 45/47).  
With respect to claim 9, Peterson/Davidson/Rector discloses The rail assembly of claim 8, wherein each of the positioning slots defines an entrance and a slide portion that is longer than the entrance (Peterson col 3 ln 10-15 slots and slide portions make a T-shape, elongated portion interpreted as the slide portion and the smaller portion interpreted as the entrance).  
With respect to claim 10, Peterson/Davidson/Rector discloses The rail assembly of claim 1, wherein the at least one rail includes a pair of longitudinal end portions each in contact with the base and a middle pad between the longitudinal end portions that is in contact with the base (Rector Fig 3, end portions 21, there are four pads 21, any of which can be interpreted as the ends and the other two being a middle pad depending on the placement and angle of the device in use), the at least one cleanout channel comprising a first cleanout channel extending between one of the longitudinal end portions and the middle pad and a second cleanout channel extending between the other of the longitudinal end portions and the middle pad (Rector Fig 3, Fig 4, clean out channel between each of the pads 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 11, Peterson discloses A knee positioning system (Fig 1, assembly 40 positions a knee for surgery- col 4 ln 30-35), comprising: a rail assembly comprising: a base (Fig 1, base 41); and a pair of rails coupled to the base (Fig 1, Fig 8A, pair of rails 47 and 45), each of the rails defining a plurality of positioning slots formed therein (Fig 3, T-shaped slots 51), each of the positioning slots being at least partially aligned WSI0003.US13with a corresponding positioning slot of the other rail (Fig 8A-8C, col 4 ln 00-10, slots 51 aligned with each other); and a boot (Fig 1, boot 70) comprising a leg portion (Fig 1, leg portion 71), a foot portion coupled to the leg portion (Fig 1, foot portion 73 coupled to the leg portion 71), and a positioning pin slidably received in a pair of corresponding positioning slots of the rails (Fig 1, Fig 6, position pin 77/79).  
Peterson is silent on a pair of rails removably coupled to the base; at least one of the rails and the base forming at least one cleanout channel therebetween that is configured to receive a cleaning fluid for removing contaminants that collect on the at least one rail and the base, wherein the at least one cleanout channel comprises an opening formed in a bottom of the at least one rail.
Davidson teaches an analogous user support having a rail 18/17 wherein the rail is removably coupled to the base 11 by screws 15 (col 3 ln 00-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further be removable as taught by Davidson in order to allow for rapid changed to the device according to the user’s and surgeons’ needs (Davidson col 3 ln 00-10).
Peterson/Davidson discloses the device as discussed above.
Peterson/Davidson is silent on at least one of the rails and the base forming at least one cleanout channel therebetween that is configured to receive a cleaning fluid for removing contaminants that collect on the at least one rail and the base, wherein the at least one cleanout channel comprises an opening formed in a bottom of the at least one rail.
Rector teaches an analogous user support and restraint having a rail type system 1 on a base 7, at least one of the rails and the base forming at least one cleanout channel 22 therebetween that is configured to receive a cleaning fluid for removing contaminants that collect on the at least one rail and the base (col 3 ln 20-25, channel 22 allows for drainage beneath the rails), wherein the at least one cleanout channel comprises an opening formed in a bottom of the at least one rail (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 12, Peterson/Davidson/Rector discloses The knee positioning system of claim 11, wherein the at least one rail includes a pair of longitudinal end portions in contact with the base, the at least one cleanout channel extending between the longitudinal end portions (Rector Fig 3, ends 21 contact the base 7 and the channel 22 extends between the ends 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 13, Peterson/Davidson/Rector discloses The knee positioning system of claim 12, wherein the at least one rail does not contact the base other than at the longitudinal end portions (Rector Fig 3, ends 21 contact the base 7 and the channel 22 extends between the ends 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 14, Peterson/Davidson/Rector discloses The knee positioning system of claim 12, further comprising at least one pair of fasteners, each of the fasteners removably affixing a respective one of the longitudinal end portions to the base (Davidson Fig 1, fasteners 15 removably affixed, as they are screws, to ends of the opposing ends of the rail, opposing ends relative to rail center 17, to affix the system to the base 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further be removable as taught by Davidson in order to allow for rapid changed to the device according to the user’s and surgeons’ needs (Davidson col 3 ln 00-10).
With respect to claim 15, Peterson/Davidson/Rector discloses The knee positioning system of claim 14, wherein each of the fasteners is configured to compress a surface of its respective longitudinal end portion against the base such that the longitudinal end portions are in liquid-tight engagement with the base (Davidson, col 3 ln 00-10, screws would allow for a tight and waterproof connection).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further be removable as taught by Davidson in order to allow for rapid changed to the device according to the user’s and surgeons’ needs (Davidson col 3 ln 00-10).
With respect to claim 16, Peterson/Davidson/Rector discloses The knee positioning system of claim 12, wherein the at least one rail defines a total rail length (Peterson Fig 1, each rail 45/47 has a total length interpreted as the total longitudinal length of the rail)(Rector Fig 3, ends 21) and each of the longitudinal end portions defines a respective portion length that is no more than 5% of the total rail (Rector Fig 3, ends 21 reside beneath the rail system, thus the end portions do not take up any portion of the total rail length).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 17, Peterson/Davidson/Rector discloses The knee positioning system of claim 11, wherein the at least one cleanout channel comprises a pair of ends (Rector Fig 3, ends 21)  and defines a constant height between the pair of ends (Rector, there is at least a height that is constant for at least some distance, even if minute, that exists between the ends 21; for example the height of the end pads 21 remains constant from end to end, and there is a peak of a scallop 22 that would be consistent for a small distance that would extend at least some length between the ends).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 18, Peterson/Davidson/Rector discloses The knee positioning system of claim 11, wherein the rails extend in parallel with each other (Peterson col 3 ln 5-15, parallel rails 45/47).  
With respect to claim 19, Peterson/Davidson/Rector discloses The knee positioning system of claim 18, wherein each of the positioning slots defines an entrance and a slide portion that is longer than the entrance (Peterson col 3 ln 10-15 slots and slide portions make a T-shape, elongated portion interpreted as the slide portion and the smaller portion interpreted as the entrance).  
With respect to claim 20, Peterson/Davidson/Rector discloses The knee positioning system of claim 11, wherein the at least one rail includes a pair of longitudinal end portions each in contact with the base and a middle pad between the longitudinal end portions that is in contact with the base (Rector Fig 3, end portions 21, there are four pads 21, any of which can be interpreted as the ends and the other two being a middle pad depending on the placement and angle of the device in use), the at least one cleanout channel comprising a first cleanout channel extending between one of the longitudinal end portions and the middle pad and a second cleanout channel extending between the other of the longitudinal end portions and the middle pad (Rector Fig 3, Fig 4, clean out channel between each of the pads 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786